    Case 7:20-mj-01895 Document 15 Filed on 09/21/20 in TXSD Page 1 of 1
                                                                          United States District Court
                                                                            Southern District of Texas
                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS                              ENTERED
                           MCALLEN DIVISION                                September 21, 2020
                                                                            David J. Bradley, Clerk

UNITED STATES OF AMERICA                  §
                                          §
versus                                    §        Case No. 7:20−mj−01895−2
                                          §
Alfredo Gonzalez                          §

                        ORDER APPOINTING COUNSEL


       Because the Defendant, Alfredo Gonzalez, has satisfied this court that (s)he is
financially unable to employ counsel and does not wish to waive counsel, and because
the interests of justice so require, an attorney is hereby APPOINTED to represent this
person in the above designated case.

                        Attorney appointed: Roel Esquivel

       The appointment SHALL remain in effect until terminated or a substitute
attorney is appointed or makes an appearance herein on behalf of the Defendant.


      Signed on September 21, 2020.
